UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7667



JERRY BEATTY,

                                              Plaintiff - Appellant,


          versus


STEPHEN M. SHILOH, General Manager; LAWFORD R.
BELL, Operations Manager; ROBERT BECK; UNKNOWN
AGENTS AND EMPLOYEES OF STATE USE INDUSTRIES;
UNKNOWN AGENTS AND EMPLOYEES OF MARYLAND
DIVISION OF CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-04-481-WMN)


Submitted:   February 9, 2005          Decided:     February 15, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Beatty, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Phillip Michael Pickus, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jerry Beatty appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint and denying

reconsideration.      We   have   reviewed    the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Beatty v. Shiloh, No. CA-04-481-WMN (D.

Md. June 8, 2004; Sept. 27, 2004).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                  - 2 -